Citation Nr: 1135903	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  06-26 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability to include radiculopathy.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1972 to October 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the claims folder is currently held by the RO in St. Petersburg, Florida. 

In November 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.

In February 2010, the Board remanded the case for further action by the originating agency.  At that time, the Board also granted service connection for hypertension and residuals of a cerebral vascular accident.  This represents a full grant of the benefits previously on appeal and these claims are no longer before the Board.

The issues of entitlement to service connection for an acquired psychiatric disorder and hearing loss have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A chronic back disability to include radiculopathy was not present in service or until years thereafter and is not etiologically related to active duty service.  

2.  The Veteran does not have a chronic disability of the right shoulder.



CONCLUSIONS OF LAW

3.  A chronic back disability to include radiculopathy was not incurred or aggravated during active duty service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.156 (1996 & 2010), 3.303, 3.307, 3.309 (2010); New and Material Evidence, 71 Fed. Reg. 52,455 (Sept. 6. 2006); Vigil v. Peake, 22 Vet. App. 63 (2008).

4.  A right shoulder disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002) ; 38 C.F.R. §§ 3.156 (1996 & 2010), 3.303 (2010); New and Material Evidence, 71 Fed. Reg. 52,455 (Sept. 6. 2006); Vigil v. Peake, 22 Vet. App. 63 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Before addressing the merits of the Veteran's claims, the Board will first explain the procedural history of the Veteran's claims.  The information of record shows that the Veteran submitted original claims of entitlement to service connection for a back condition and a right shoulder condition in April 1996.  The claims were initially denied by the RO in an August 1996 rating decision.  The RO determined that the evidence of record did not establish that the claimed disabilities were incurred in or aggravated by active duty service.  The denial of the claims for service connection was continued in a December 1996 rating decision.  Both the August and December 1996 rating decisions noted that the Veteran's service treatment records were negative for evidence of treatment of the claimed disabilities.  The Veteran did not appeal the August 1996 and December 1996 denial of his claims and the rating decisions became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

That notwithstanding, the record evidence received since the December 1996 rating decision includes the Veteran's service treatment records. Although the August and December 1996 rating decisions indicated that the Veteran's service records were included in the claims folder at the time the claims were adjudicated, a November 2004 request for service records from the National Personnel Records Center (NPRC) reveals that the service records reviewed during the course of the previous claims belonged to another veteran. The Veteran's complete service records were received from the NPRC in December 2004 and associated with the claims folder.

Under, 38 C.F.R. § 3.156(c) "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim."  See Vigil v. Peake, 22 Vet. App. 63, 65 (2008) (explaining that former § 3.156(c) (in effect prior to September 2006), and amended §§ 3.156(c)(1) and (c)(3) (effective from September 2006) authorize reconsideration of a claim based on newly discovered service department records as early as the date of the original claim).

Since the service treatments records recently associated with the claims file document treatment for back pain on several occasions and an incident of right shoulder pain in February 1976, they are deemed relevant service department records and require reconsideration of the claims of entitlement to service connection for a back condition and a right shoulder condition on the merits de novo, as mandated by 38 C.F.R. § 3.156(c). Accordingly, the Veteran's claims are therefore considered pending since the time of his original claims for service connection.  See 38 C.F.R. § 3.156 (1996 & 2010); New and Material Evidence, 71 Fed. Reg. 52,455 (Sept. 6. 2006); Vigil v. Peake, 22 Vet. App. 63 (2008).

As an aside, the Board observes that the RO considered the Veteran's discrete claims of service connection for a back condition and for a right shoulder condition on a de novo basis in the April 2005 rating decision on appeal. Therefore, the Board may proceed with de novo consideration without harm to the Veteran's appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Back Disability

The Veteran contends that service connection is warranted for a chronic disability of the lumbar spine with radiculopathy as it was incurred during active duty service.  Service records document several instances of complaints of back pain; the Veteran was diagnosed with acute lumbar back strains and muscle spasms in July 1972, March 1978, October 1978, and January 1979.  He stated in July 1972 that he had experienced low back pain for as long as he could remember, but a July 1973 X-ray was negative for abnormalities.  Examination of the lumbar spine was normal at the July 1979 separation examination and the Veteran reported a history of low back pain with heavy-lifting that resolved with rest.  He also complained of recurrent back pain on the accompanying report of medical history.  

The post-service medical record clearly establishes the presence of a current low back disability and radiculopathy.  Upon VA examination in May 2010 the Veteran was diagnosed with degenerative disc disease of the lumbar spine and left and right sensory radiculopathy of the lower extremities.  The Veteran's private and VA physicians have also diagnosed arthritis of the lumbar spine.  As the service records also document complaints of back pain with heavy lifting, the Board finds that the first two elements of service connection-a current disability and in-service injury-are demonstrated.  

Regarding the third element of service connection, a nexus between the Veteran's current disabilities and the in-service injury, the Board notes that service records do not indicate such a link.  Although the Veteran complained of back pain on several occasions during service and was diagnosed with acute back strains and muscle spasms, no chronic conditions were noted on the July 1979 separation examination and physical examination of the lumbar spine was normal.  There is also no objective evidence of back complaints within a year from the Veteran's separation from active duty service to allow for service connection on a presumptive basis for the diagnosed lumbar arthritis.  See 38 C.F.R. § 3.307, 3.309.  In fact, the earliest post-service evidence of complaints related to the lumbar spine date from March 1996, almost 20 years after the Veteran's separation from service.  The absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's current back disability with radiculopathy was present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran has also not reported a clear continuity of symptoms since service; however, his November 2009 hearing testimony and statements submitted in support of his claim have implied the presence of continuous back pain since service.  Therefore, the Board has interpreted his statements as reported a continuity of symptomatology since service.  Lay statements describing the nature and onset of back pain, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the Veteran's reported history of continuous symptoms since service is not credible.  The Board notes that the Veteran has reported conflicting histories regarding the onset of his back pain; during the November 2009 hearing he testified that he had no back problems prior to service.   However, service records in July 1972 show that the Veteran stated that he had experienced problems with his back for as long as he could remember.  The Veteran also told a private physician in July 2000 that he incurred a childhood injury to his back that had caused chronic back pain.  These statements are in direct contrast to the Veteran's testimony in November 2009. 

In addition, there is no objective evidence of treatment or complaints related to the Veteran's back for almost 20 years after his separation from service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).  The Board also notes that the Veteran has often stated that he has chronic memory problems secondary to a cerebral vascular accident.  As such, the Board finds that the credibility of his recollections provided decades after service and in the context of a claim for benefits is significantly reduced.  Based on the foregoing, the Board finds that the continuity of symptoms reported by the Veteran with respect to his back and radiculopathy is not credible.  

The record also contains no competent medical evidence of a nexus between the Veteran's back disability with radiculopathy and his active duty service.  The record contains two VA medical opinions against the claim, and while the February 2005 VA opinion was rendered without a physical examination of the Veteran, the most recent May 2010 VA physician examined the Veteran, fully reviewed the pertinent evidence of record and provided a rationale for his opinion that the Veteran's back disability was age-related and aggravated by the Veteran's obesity.  It is therefore entitled to substantial probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  A private neurologist who examined the Veteran in January 2007 also concluded that the Veteran's major problems (including diabetes, peripheral neuropathy, and chronic lumbar and cervical pain) stem from his obesity.  The record does not contain any medical opinion in favor of the claim, and the Board therefore finds that the medical evidence weighs against the finding of a nexus between the claimed disability and active duty service.  

The Board has considered the testimony of the Veteran connecting his lumbar disability and radiculopathy to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as back pain, but finds that his opinion as to the cause of the pain simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was almost 20 years after his separation from active duty service.  In addition, there is no competent medical evidence that the Veteran's lumbar degenerative disc disease, arthritis, and radiculopathy are related to his active duty service.  In fact, all the medical opinions of record weigh against the claim.  The Board has considered the Veteran's reported continuity of symptomatology, but concludes that the weight of the evidence is against a nexus between the claimed disability and service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).

Right Shoulder

The Veteran contends that service connection is warranted for a chronic disability of the right shoulder as it was incurred due to two motor vehicle accidents during service.  During the November 2009 hearing he testified that his right shoulder was initially injured in a 1976 motorcycle accident with an additional injury occurring several months later while he was driving a jeep.  The Veteran also testified that although his service records noted an injury to the left shoulder, it was in fact his right shoulder that was damaged.  

While service treatment records document the occurrence of a motorcycle accident on January 31, 1976 and a motor vehicle accident on May 17, 1976, there are no findings of a chronic right shoulder condition.  Following the motorcycle accident, the Veteran complained of pain in both the right and left shoulders.  However, only a left shoulder contusion was diagnosed and no findings were made with respect to the right shoulder.  Radiological reports from that time show that only the left shoulder was X-rayed, and no abnormalities were found.  The Veteran was diagnosed with a muscle sprain after the May 1976 accident, but the exact muscle affected was not specified.  His upper extremities were normal at the July 1979 examination for separation, and the examining physician only noted the presence of a past left shoulder injury that had been treated with muscle relaxers.

The post-service medical evidence also does not establish the presence of a right shoulder disability.  The Veteran complained of right shoulder pain and dislocations to his private physician in March 1996, and while motion of the shoulder was decreased, a diagnosis specific to the right shoulder was not rendered.  Five years later, in November 2001, the Veteran reported having bilateral shoulder pain to a private doctor, but stated that the pain dated from an October 2000 motor vehicle accident.  Again, a diagnoses pertaining to the right shoulder was not rendered.  More recently during a May 2010 VA examination, the examiner found that there was no objective evidence of a right shoulder disability and an X-ray of the shoulder was normal.  

The Veteran has stated on numerous occasions that he experiences severe pain in his right shoulder.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Board finds that the Veteran is not competent to diagnose the presence of a right shoulder disability.  He is competent to identify and explain the symptoms that he observes and experiences, but pain, without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In addition, the Veteran has made only vague reports of pain in his shoulder and the May 2010 VA examiner found no objective evidence of a chronic right shoulder condition.  It is clear to the Board that diagnosing the claimed condition requires specialized medical training and expertise.  See Jandreau 1376-1377 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  The record is also entirely negative for a contemporaneous medical diagnosis or any other objective findings of current right shoulder disability.  The Board finds that the Veteran is not competent to diagnose the claimed disability and his lay statements are outweighed by the objective medical evidence of record.  

In sum, the evidence is against a finding of a current right shoulder disability due to service.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an October 2004 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice, specifically notice of the Dingess elements, was provided after the initial adjudication of the claims, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were most recently readjudicated in the June 2011 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided a proper VA examination in May 2010 in response to his claims.  In statements received after the May 2010 VA examination, the Veteran contends that an MRI should have been performed on his right shoulder during the examination.  Based on the examination report, it appears that the examining VA physician found that an X-ray was adequate to determine the presence of any internal right shoulder damage.  There was also no evidence of a right shoulder condition upon physical examination of the shoulder.  The Board therefore finds that remanding the claim for a shoulder MRI is not required by the duty to assist.  

Although the record indicates that the Veteran is in receipt of benefits from the Social Security Administration (SSA), the Board finds that remanding the case for procurement of such records is not necessary in this case.  The Court of Appeals for Veterans Claims (Court) has held that VA is not required to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Only as long as a reasonable possibility exists that the records are relevant to the claim is VA is required to assist the Veteran in obtaining the identified records.  Id.  While the record contains evidence that the Veteran is in receipt of SSA compensation, the Board notes that the November 1997 decision granting benefits found that the Veteran was disabled due to residuals from a cerebral vascular event.  The November 2004 VCAA letter sent in response to the current claims on appeal specifically notified the Veteran that records from the SSA could be relevant to his claims, but the Veteran has never indicated that such records pertain to his claims for back and right shoulder disabilities.  Accordingly, there is no indication that the Veteran's SSA records are relevant to the service connection claims before the Board, and their procurement is not required by the duty to assist. 

The Board also finds that VA has complied with the February 2010 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's February 2010 remand, the Veteran was provided an adequate VA examination to determine the nature and etiology of the claimed disabilities.  The claims were then readjudicated in a June 2011 supplemental statement of the case.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a back disability to include radiculopathy is denied. 

Entitlement to service connection for a right shoulder disability is denied.




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


